DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/9/21 has been entered.  Claims 1-14 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/1/21.
Drawings
The amendment filed 12/9/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig. 2 wherein the protective shield 2 has both a clear visor 4’ and a see-through window 4, wherein the clear visor 4’ seems to be interior of the see-through window 4; original specification page 6 only recites “protective shield 2 has a clear visor [5] that closes the see-through window 4”; it is unclear how clear visor 4’ closes see-through window 4; furthermore, especially based on the previous error in the specification, no support is found for 4 and 4’ being two separate structures as now illustrated in Fig. 2.
Fig. 3 wherein, when the welding helmet in a position wherein both welding visor 3 and protective shield 2 are in an upraised position, the head suspension system 6 is no longer illustrated because it is no longer visible (as explained by applicant’s remarks 12/9/21 page 9)
Pending further clarification, the newly annotated structure of Fig. 2 may also be considered new matter; see portion of annotated Fig. 2 below for clarification

    PNG
    media_image1.png
    353
    550
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are further objected to for the following:
In an attempt to help further clarify the various structures, clarification is requested as to what the following structures are and what elements/structures (such as protective shield 2, such as welding visor 3, etc) the following structures are attached to

    PNG
    media_image2.png
    814
    570
    media_image2.png
    Greyscale

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Clarification of Page 7 Lines 5-8 is requested especially as related to the drawing objections aforementioned; page 7 Lines 5-8 recites “The swiveling of the protective shield 2 relative to the head suspension system 6 is independent from the pivoting of the welding visor 3 relative to the protective shield 2.  Thus, the position of the welding visor 3 relative to the protective shield 2 is not changed by changing the position of the protective shield 2 relative to the head suspension system 6”; it is unclear how visor 3’s position is unchanged relative to the protective shield 2 when protective shield 2 moves relative to the head suspension system 6; based on the newly annotated Figures, 1) it is not illustrated how protective shield 2 moves relative to the head suspension system 6, such as Fig. 3 has removed illustrations of head suspension system 6 and Fig. 3 is the only figure showing movement of protective shield 2; and 2) it is unclear how visor 3 position is unchanged relative to protective shield 2 in this sole figure (Fig. 3) where a movement of protective shield 2 is illustrated; as best understood between Figures 2 and 3, the position of visor 3 changes relative to the shield 2
Especially in light of the newly annotated Figures and the newly submitted specification amendments 12/9/21, clarification of page 6 of the specification is requested, specifically with the paragraph that starts with the word “Fig.” and ends with the word “works”, specifically “protective shield 2 has a clear visor 4’ that closes the see-through window 4”; especially in light of the new annotations in Fig. 4, it is unclear:
What the meaning of “closes” is
How structure 4’, located at the interior of structure 4, can close 4
Page 7 Line 12 “”swiveling function of the of the protective shield 2” should have the second set of “of the” deleted
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Based on the correction of Claim 1 Lines 3-4, the original specification page 2 first paragraph (under “Summary of the Invention”) should also be corrected for clarification
As best understood, Claim 7 Line 2 “support system” is not in the specification (specification page 30 Line 29 recites “support surface”); Claim 7 Line 2 may need to be amended to read “support surface” for proper antecedent basis not only with the specification but also with Claim 3
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities: 
As best understood, Claim 4 Line 4 “outside the upraised position” should be amended similar to that of Claim 3 Line 2 which originally recited “outside the upraised position” but has since been amended
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 1-14 is/are rejected under U.S.C. 112(b).
The term “any recess” in Claim 1 Line 9 is unclear and therefore renders the claim indefinite.  The recitation of “any recess” seems to indicate the presence of “a plurality of recesses.”  However, Claim 1 has only ever established a single recess in Claim 1 Line 7.  As such, it is unclear whether applicant meant to claim a plurality of recesses or is referring to the recess of Line 7.
	Claim 7 recites the limitation "the support system" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant meant “the support surface” in order to have proper antecedent basis with “support surface” established in Claim 3 Line 2 or if applicant is referring to a different structure, or if some other correction is required.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 “any recess” will be interpreted similarly as in the first office action of 9/1/21, as that of the single recess established in Claim 1 Line 7
Claim 7 will be interpreted as “the support surface”
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deAngelis (USPN 3945043).
Regarding Claim 1, deAngelis teaches a welding helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-6, 10; Col. 1 Lines 31-32 "flip-up visor assembly for a helmet"; Col. 2 Lines 41-42 "flip-up visor assembly…16"; deAngelis teaches a helmet which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for welding, especially in light of Col. 1 Lines 5-6 "protective helmet and visor assemblies are known in the prior art" indicating the context of protective gear) comprising
a protective shield (34) (see Fig. 3; Col. 2 Lines 41-42 "flip-up visor assembly…16"; Col. 2 Lines 3 Lines 5-7, 10 "visor lens frame 34 of…assembly 16 is provided with…lens 42")
and a first swivel mechanism (58) that pivotally connects the protective shield with a head suspension system (18) for swiveling about a swivel axis (92) (for head suspension system--see Figs. 2, 3; Col. 3 Lines 41-43 "flip-up visor assembly…16 includes a support band 18"; for first swivel mechanism--see Figs. 4-6; Col. 3 Lines 34-36 "associated with each of the sides 38 and 40 of the visor lens frame 34...a respective pivotal supporting and limit stop assembly 56 and 58"; Col. 3 Lines 40-42 "assembly 58 includes a male member...60 having a body 62"; Col. 3 Lines 50-52 "assembly 58 includes a female member...76 having a body 78"; for pivotally connects---structure is 12 to 18 to 76 to 60 to 34; wherein the relationship between 76 and 60 is pivotal, and therefore the relationship between 18 and 34 is pivotally connecting; more specifically--(12 to 18) see Figs. 2 and 3; Col. 2 Lines 60-61 "in applying the band 18 to the helmet shell 12, suitable fasteners such...as rivets 28 are passed through the bore 22, the slots 24 and 26 and through the helmet shell 12"; Col. 2 Lines 56-59 "band 18 includes a fastener receiving bore 22...pair of slots 24 and 26"; (18 to 76) Col. 3 Lines 54-56 "assembly of the member 76 in a suitable opening formed in the enlarged end of the band 18 adjacent to the side 40 of the lens frame 34"; (76 to 60 to 34) Col. 3 Lines 45-46 "member 60 with a central bore 68 adapted to receive a pivot pin"; Col. 3 Lines 45, 49 "member 60...body 62 with a detent 72 and with a limit stop pin 74"; Col. 3 Lines 51, 52, 57-64 "female member...76...body 78 with a central pivot pin receiving bore 84...member 76 is formed with...recesses 88 for cooperation with the detent 72.  An arcuate slot 90 is adapted to receive the pin 74 to limit the pivotal movement of the frame [34] with respect to the helmet shell 12"; (60 to 34, as 18 is to 76 aforementioned) "members 60 and 76 have been assembled in the side 40 and the end of the band 18"; for swivel axis-- at least at the rivet 92; Col. 3 Lines 65-68 "after the members 60 and 76 have been assembled in the side 40 and in the end of the band 18...these parts are brought into associated relationship with the bores 68 and [84] aligned"; Col. 4 Line 2 "rivet 92 is inserted in the bores"),
the first swivel mechanism enabling the protective shield to be swiveled relative to the head suspension system between a lowered position, in which the protective shield is configured to cover a wearer's face (see Fig. 1; as aforementioned, frame 34 has lens 42 and 34 swivels relative to 18; as for frame 34 having lowered position--Col. 4 Lines 16-21, 23-25 "visor lens 42 can be moved between a lower limit position...and an upper limit position...from a position generally in front of the wearer's face to a position clear of his face and above the helmet...detent recesses 88 cooperate with the detent 72 releasably to hold the visor in either of these two positions"),
and an upraised position, in which the protective shield is configured to uncover the wearer’s face (as for frame having upraised position--Col. 4 Lines 16-21, 23-25 "visor lens 42 can be moved between a lower limit position...and an upper limit position...from a position generally in front of the wearer's face to a position clear of his face and above the helmet...detent recesses 88 cooperate with the detent 72 releasably to hold the visor in either of these two positions"),
wherein the first swivel mechanism comprises a recess and a retainer (72) for engaging with the recess (as aforementioned, see Figs. 5, 6; Col. 3 Lines 40-42 "assembly 58 includes a male member...60 having a body 62"; Col. 3 Lines 50-52 "assembly 58 includes a female member...76 having a body 78"; Col. 3 Lines 45-46 "member 60 with a central bore 68 adapted to receive a pivot pin"; Col. 3 Lines 45, 49 "member 60...body 62 with a detent 72 and with a limit stop pin 74"; Col. 3 Lines 51, 52, 57-63 "female member...76...body 78 with a central pivot pin receiving bore 84...member 76 is formed with...recesses 88 for cooperation with the detent 72.  An arcuate slot 90 is adapted to receive the pin 74"; wherein recess of limitation is a specific single one of 88),
wherein the retainer and the recess are arranged to engage with each other in the upraised position (see aforementioned, wherein in upraised position, 72 is with the specific single one of 88),
and wherein the retainer remains disengaged from any recess in the lowered position and between the lowered position and the upraised position (see aforementioned, wherein in lowered position and in between the lowered/upraised position, 72 would no longer be with the specific single one of 88 of the upraised position).
Regarding Claim 2, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches wherein in the upraised position the retainer and the recess are configured to impede any swiveling of the protective shield and the head suspension system toward the lowered position (inasmuch as the retainer and recess are engaged, the swiveling is impeded).
Regarding Claim 3, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches wherein the first swivel mechanism comprises a support surface within which the recess is arranged (wherein the support surface is the outer surface of the member 76),
wherein when the retainer is in a position other than the upraised position the retainer is configured to be resiliently urged onto the support surface so as to snap in the recess upon reaching the upraised position (Col. 4 Lines 6-9 "spring 94 resiliently urges the detent 72 into engagement with the outer surface of the member 76, so that when the detent is aligned with the recess 88, it will drop therein", wherein the drop is snap inasmuch as there is a resilient force).
Regarding Claim 7, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches wherein the support surface is rotationally symmetric, wherein a shape of the support system is selected from the group consisting of planar, conical, toric and cylindrical, and wherein the support surface extends at least over a part of a circumference around the swivel axis (see Fig. 5; wherein the support surface is the outer surface of the member 76, where member 76 is rotationally symmetric, and planar inasmuch as it has a plane, and is circumferentially around the swivel axis at 86 and therefore is at least over a part of the circumference).
Regarding Claim 8, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches wherein the first swivel mechanism comprises a first swivel part that comprises the recess (see Fig. 5, wherein the area of the recess is a first swivel part),
and wherein the retainer is formed by the protective shield (see Figs. 2 and 4; similarly as aforementioned in the rejection of Claim 1, retainer is detent 72 on male 60; male 60 is with the protective shield),
and wherein the first swivel part is attached with the head suspension system (wherein 76 is at least eventually attached with head suspension system, especially as Figs. 2 and 4 show male 60 with the protective shield, and in light of Col. 3 Lines 65-66 "after the members 60 and 76...assembled...in the end of the band 18”).
Regarding Claim 10, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches the head suspension system, which has at least a head band (see Fig. 3, band 18).

Claim(s) 1-3, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brace (USPN 8056152).
Regarding Claim 1, Brace teaches a welding helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1, 3, 5, 6; Col. 3 Line 62 "headgear 100"; Brace teaches the headgear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for welding) comprising:
a protective shield (104) (Col. 3 Line 62 "headgear 100 includes...shield 104")
and a first swivel mechanism (106) that pivotally connects the protective shield (104) with a head suspension system (110) for swiveling about a swivel axis (see Fig. 1; Col. 4 Lines 37-39 "headgear 100 can…include a strap, or harness 110 that…forms a portion of, the headtop 102"; see Figs. 1,3, and 5; Col. 3 Lines 62-64 "pivot assembly 106 that allows for relative rotational movement between the headtop 102 and the shield 104"; see Fig. 5; Col. 7 Lines 38-40 “first and second apertures 150 and 152 are shaped to accommodate other components of the pivot assembly 106 and to encourage relative rotation about a central axis A”; where Fig. 1 clearly shows 110 and 104 connected, and first swivel mechanism allows a pivotal connection around axis A),
the first swivel mechanism enabling the protective shield and the head suspension system to be swiveled between a lowered position, in which the protective shield covers a wearer's face (as aforementioned, shield swivels relative to the head suspension system; as for lowered position--see Figs. 1, 3, 5; Col. 3 Lines 65-67 "shield 104 is pivotably movable with respect to the head top 102 between an up, or open, position 105, and a down, or closed, position 107"; Brace teaches the structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering a wearer’s face in such a position especially in light of the illustrations),
and an upraised position, in which the protective shield is configured to uncover the wearer's face (as aforementioned, shield swivels relative to the head suspension system; as for upraised position--see Figs. 1, 3, 5; Col. 3 Lines 65-67 "shield 104 is pivotably movable with respect to the head top 102 between an up, or open, position 105, and a down, or closed, position 107"; Brace teaches the structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of uncovering a wearer’s face in such a position especially in light of the illustrations),
wherein the first swivel mechanism comprises a recess and a retainer for engaging with the recess (see Figs. 5, 6; Col. 3 Lines 18-21 "Fig. 5 is...view of...pivot assembly...Fig. 6 is ...view of...pivot assembly"; Col. 6 Lines 29-30 "socket 132, a post 134"; Col. 8 Lines 49-50 "socket 132 includes…engagement features 166"; Col. 9 Lines 13, 15 "post 134…couples to the socket 132"; Col. 10 Lines 40-43 "post 134 includes…engagement features 186…configured to engage the engagement features 166 of the sockets 132"),
wherein the retainer and the recess are arranged to engage with each other in the upraised position (see aforementioned),
and to remain disengaged in the lowered position and between the lowered position and the upraised position (inasmuch as a different 166 and 186 would be engaged in the lowered position and the intermediate position as opposed in the upraised position, the limitation is met; see Figs. 5 and 6; Col. 12 Lines 48-53 "spring 136 stores the force necessary to provide a desired amount of resistance for moving the shield 104 with respect to the headtop 102 between the open and closed positions 105, 107 such that the shield 104 can be maintained in either the open position 105, the closed position 17, or intermediately thereof, as desired").
Regarding Claim 2, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein in the upraised position the retainer and the recess are configured to impede any swiveling of the protective shield and the head suspension system toward the lowered position (inasmuch as the retainer and recess is engaged, the swiveling is impeded).
Regarding Claim 3, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein the first swivel mechanism comprises a support surface within which the recess is arranged (Col. 11 Lines 12-17 "socket engagements 166 and the post engagement features 186 can include chamfered surfaces to allow the engagement features 166,186 to cam into and out of engagement with one another as the socket 132 and post 134 are rotated with respect to one another"),
wherein when the retainer is in a position other than the upraised position the retainer is configured to be resiliently urged onto the support surface so as to snap in the recess upon reaching the upraised position (Col. 11 Lines 12-17 "socket engagements 166 and the post engagement features 186 can include chamfered surfaces to allow the engagement features 166,186 to cam into and out of engagement with one another as the socket 132 and post 134 are rotated with respect to one another"; Col. 12 Lines 48-51 "spring 136 stores the force necessary to provide a desired amount of resistance for moving the shield 104 with respect to the headtop 102 between the open and closed positions 105, 107"; Col. 12 Lines 33-35 "spring 136 can…provide a biasing force"; wherein the cam is snap inasmuch as there is a resisting force).
Regarding Claim 7, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein the support surface is rotationally symmetric, wherein a shape of the support system is selected from the group consisting of planar, conical, toric and cylindrical, and wherein the support surface extends at least over a part of a circumference around the swivel axis (see Figs. 5 and 6; Col. 11 Lines 12-17 "socket engagements 166 and the post engagement features 186 can include chamfered surfaces to allow the engagement features 166,186 to cam into and out of engagement with one another as the socket 132 and post 134 are rotated with respect to one another").
Regarding Claim 8, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein the first swivel mechanism comprises a first swivel part that comprises the recess (wherein the first swivel part is the area of the recess),
and wherein the retainer is formed by the protective shield (see Fig. 5 where post 134 is considered part of the shield),
and wherein the first swivel part is attached with the head suspension system (see Fig. 5 where socket 132 is considered part of the suspension 110).
Regarding Claim 10, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches the head suspension system, which has at least a head band (aforementioned strap/harness 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over deAngelis (USPN 3945043), as applied to Claim(s) 1-3, 7, 8, 10 above.
Regarding Claim 4, deAngelis teaches all the claimed limitations as discussed above in Claim 3.
deAngelis at least suggests wherein in the upraised position the first swivel mechanism enables a swiveling of the protective shield and the head suspension system relative to each other toward the lowered position via overcoming a break loose torque (Col. 4 Lines 6-9 "spring 94 resiliently urges the detent 72 into engagement with the outer surface of the member 76, so that when the detent is aligned with the recess 88, it will drop therein"; Col. 4 Lines 33-36 "visor frame 34 is readily and easily moved among any of its various positions merely by the pressure of the hand against the frame"),
and wherein outside the upraised position any swiveling torque required to swivel the protective shield and the head suspension system relative to each other is lower than the break loose torque (see aforementioned).
Although deAngelis is not explicit with the same terms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that deAngelis’ resilient urging indicates a force, whereas urging to circumferentially-oriented recesses in Fig. 5 indicates that the force is a torque; and that being able to move out of a locked position would require a break loose force; inasmuch as moving out of a locked position to a next position (one of 88 to another of 88) requires circumferential movement, such a break loose force would be a break loose torque, specifically swiveling torque; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that overcoming such a break loose torque is required to go from an upraised position to a lowered position, and that any subsequent movement in between is capable of being lower than the break loose torque, depending on the pressure of the hand against the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis, if necessary, such that the force in between positions is lower than the break loose torque in order for the locked positions to be more secure than the transition positions for intended use.

Claim(s) 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over deAngelis (USPN 3945043), as applied to Claim(s) 4 above, in view of Wu (CN 207627482).
Regarding Claim 5, modified deAngelis teaches all the claimed limitations as discussed above in Claim 4.
deAngelis does not explicitly teach a first adjustment wheel for adjusting a force at which the retainer is urged toward the support surface and thereby for adjusting the break loose torque.

However, deAngelis does teach an element at the adjustment (see Figs. 1, 2 and 4; Col. 4 Lines 11 "recess 70 in the member 60 is covered by a cap 96").

Wu teaches a first adjustment wheel (see Figs. 1 and 2; [0068] "a knob matching structure 311 is provided at one end of the bracket 310 for cooperating with the knob 312 (see Fig. 1) to be fixedly installed in the mounting hole of the welding mask.  On the opposite end of the knob fitting structure 311, a receptacle 350 is formed in the bracket 310.  A pivot shaft 340 and a locking member 320 that can pivot around the pivot shaft 340 are housed in the receptacle 350").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis with the first adjustment wheel of Wu as a simple substitution of deAngelis’ cap with the knob of Wu (and therefore modify deAngelis’ recess with the knob matching structure of Wu) as it is a known structure for retaining a pivot structure, let alone providing another method of manipulating the pivot structure.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified deAngelis teaches a first adjustment wheel for adjusting a force at which the retainer is urged toward the support surface and thereby for adjusting the break loose torque (the knob is connected to the adjustment for force which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to urge the retainer and therefore adjust the force of the retainer; inasmuch as the claim has indicated that adjusting an urging force thereby adjusts the break loose torque, as deAngelis has taught the capability of adjusting an urging force, the limitation is met).
Regarding Claim 6, modified deAngelis teaches all the claimed limitations as discussed above in Claim 5.
Modified deAngelis further teaches a resilient washer that is put under pretension by the first adjustment wheel to provide the force at which the retainer is urged toward the support surface (see deAngelis Fig. 4; Col. 4 Lines 3-9 "spring washer 94 is assembled…which is then upset to retain the parts in assembled relationship…spring 94 resiliently urges the detent 72 into engagement with the outer surface of the member 76, so that when the detent is aligned with the recess 88, it will drop therein").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that deAngelis’ adjustment wheel, provided by Wu, would eventually contact the washer of deAngelis (see Fig. 4) and therefore be capable of providing some degree of pretension).
Regarding Claim 11, modified deAngelis teaches all the claimed limitations as discussed above in Claim 5.
deAngelis further teaches a second swivel mechanism that additionally pivotally connects the protective shield with the head suspension system for swiveling about the swivel axis (as aforementioned in Claim 1, there are substantially identical assemblies 56 and 58, wherein the first swivel mechanism was that associated with assembly 58 and wherein the second swivel mechanism would be that associated with assembly 56.  As such, see the aforementioned rejections in Claim 1 for similar rejection for the second swivel mechanism, merely on the opposite side of the helmet 10, see Fig. 3; inasmuch as it is in addition to the first swivel mechanism, it additionally pivots),
wherein the second swivel mechanism is configured for adding a friction torque to any torque required for swiveling of the protective shield and the head suspension system relative to each other (see aforementioned; deAngelis teaches the second swivel mechanism which meets the structural limitations in the claims and performs the functions as recited such as being capable of assisting with the forces on the first swivel mechanism as recited).
Regarding Claim 12, modified deAngelis teaches all the claimed limitations as discussed above in Claim 11.
 Modified deAngelis further teaches wherein the second swivel mechanism comprises a second adjustment wheel for adjusting the friction torque (inasmuch as the second swivel mechanism would also have a cap 96 as assemblies 56 and 58 are similar and 96 is of 58 as shown in Fig. 2, deAngelis’ second swivel mechanism would also have been modified with Wu’s knob for similar reasons as aforementioned).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over deAngelis (USPN 3945043), as applied to Claim(s) 1-3, 7, 8, 10 above, in view of Lee (USPN 8166577) and Seo (USPN 8381312).
Regarding Claim 13, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches wherein the protective shield comprises a visor (42) (Col. 3 Lines 5, 6, 10 "visor lens frame 34 of…assembly 16 is provided with…lens 42”).

deAngelis does not explicitly teach that the visor is a clear visor.

Lee teaches that the protective shield (100) has a clear visor (110) (Col. 4 Lines 22-23 “shield 110 is inserted into the helmet main body 100”; Col. 4 Lines 56-58 “shield 110 is a kind of transparent window…so that the wearer’s view does not interfered with”; Col. 4 Lines 64-66 “shield 110…assists the wearer to obtain a view without interruption”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis’ lens 42, if necessary, to be clear as taught by Lee, as both are helmets protective against environmental factors in use, in order to provide an uninterrupted view (Col. 4 Lines 56-58, 64-66).

deAngelis also does not teach and wherein the welding helmet has a welding visor that is arranged pivotally relative to the clear visor for pivoting between a welding position in which the welding visor covers the clear visor.

Seo teaches a protective shield (100) with a visor (110) (see Figs. 2 and 3; Col. 4 Lines 13-14 “window 110 is formed at the opening portion of the mask body 100 corresponding to the eyes of the wearer”)
and wherein the welding helmet has a welding visor (200) that is arranged pivotally relative to the clear visor for pivoting between a welding position in which the welding visor covers the clear visor (see Figs. 2 and 3; Col. 4 Lines 3-5 “rotatable cover 200 is rotationally coupled to the front of the mask body 100 upward and downward”; as window 110 is of the mask body 100 and rotatable cover 200 pivots relative to the mask body 100, the welding visor is arranged pivotally relative to the clear visor; as for welding position-- Col. 4 Lines 24-26 “welding operation…conducted in a state of…shading filter 210”; Col. 4 Lines 31-32 “grinding operation can be performed in a state that the rotatable cover 200 having the shading filter 210 is rotationally moved upward”; as such, the welding position is the downward position)
and a non-welding position in which the welding visor uncovers the clear visor (see aforementioned, where the non-welding position is at least the upward position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis with the rotatable cover 200 of Seo, especially as Seo also teaches window 110, such that eye protection continues even in non-welding scenarios such as grinding (Col. 4 Lines 24-34), thereby improving safety.
Regarding Claim 14, modified deAngelis teaches all the claimed limitations as discussed above in Claim 13.
Seo further teaches wherein the welding visor has an automatic darkening filter (see Figs. 2 and 3; Col. 4 Lines 31-32 "rotatable cover 200 having the shading filter 210 is rotationally moved upward").

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brace (USPN 8056152), as applied to Claim(s) 1-3, 7, 8, and 10 above.
Regarding Claim 9, Brace teaches all the claimed limitations as discussed above in Claim 1. 
Brace at least suggests wherein the first swivel mechanism comprises three recesses and three retainers that are arranged by 120 degrees offset from each other around the swivel axis (see Fig. 5; Col. 11 Lines 46-47 "different number of engagement features 166, 186 can be used"; Col. 8 Lines 49-50 "one or more engagement features 166"; Col. 10 Line 41 "one or more engagement features 186"; Col. 11 Lines 8 Lines 58-60 "equally-spaced recesses that are arranged...circumferentially...about a center point").
Especially as Brace teaches “one or more,” and that “different number of engagement features can be used” (and therefore a different corresponding number of recess features), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brace could use only three retainers/recesses.  Furthermore, as Brace specifically teaches equally spaced in a circumferential pattern about a center point C, such three retainers/recesses would be 120 degrees offset from one another around the swivel axis.
As such, Brace teaches all of the elements of the instant invention as discussed in detail above except providing that the recesses and retainers are arranged by 120 degrees offset from each other.  Although Brace does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Brace by using only three recesses/retainers instead of five. Such modification would be considered a mere choice of a commonly used design, in the helmet fastener art, to make five retainers/recesses instead of three on the basis of its suitability for the intended use. In other words, the use of three retainers instead of five would have been an "obvious to try" approach because the use of such a well-known design for retainers/recesses is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brace to only have three recesses/retainers offset 120 degrees such as for simplified manufacturing and design, especially as Brace discloses allowing such a design choice.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for further clarification:
Regarding applicant’s remarks on page 9 submitted 12/9/21 (and similarly on page 11) pertaining to the removal of the illustration of head suspension system 6 from Fig. 3 “as this portion would not be visible when the protective shield is raised to the ‘upraised’ position (see pages 7, lines 1-11)”, examiner respectfully disagrees that the original disclosure supports such a statement that the portion is no longer visible.  As best understood from applicant’s amendments, applicant acquiesces that Fig. 3’s head suspension system 6 was previously illustrated at least as being at the wrong angle, since (based on at least the claim amendments) protective shield 2 moves relative to head suspension system 6 where head suspension system 6 does not move (specification page 7 Lines 1-11); furthermore, applicant also acquiesces that Fig. 2 inadvertently did not illustrate how the welding visor 3 moved relative to the head suspension system 6.  No support is found in said corrections that the head suspension system 6 would not be visible in the position illustrated in Fig. 3.
Regarding applicant’s remarks on page 13 that “cited references are not welding helmets”, examiner respectfully disagrees.  As indicated in the prior art rejections of the preambles (at the least with “it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations”), a helmet utilized for welding is merely intended use; inasmuch as the helmet structure is met, it is capable of being utilized for welding.  
Regarding applicant’s remarks on page 14 that “helmets appear weighted differently from a welding helmet and thus are not subjected to the potential removal forces,” examiner respectfully disagrees.  Barring concrete evidence (such as that including experimental values), such a statement is not found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: MacLean (GB 690284) directed to at least portions of the welding helmet as claimed; Iida (JP 07216622) directed to a protrusion disengaged when upraised; Magnusson et al (EP3241533), Magnusson (USPN 10667952) directed to an automatic darkening filter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     
                                                                                                                                                                                                   
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732